MEMORANDUM OPINION
                                         No. 04-11-00880-CV

                                     CITY OF LAREDO, Texas,
                                            Appellant

                                                   v.

             Lieutenant Pedro SARMIENTO and the Laredo Police Officers Association,
                                        Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2011-CVQ-000735-D3
                             The Honorable Joe Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 22, 2012

DISMISSED; MOTION TO DISMISS GRANTED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                              PER CURIAM